Citation Nr: 0715281	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified at an RO hearing in May 2004.  A 
transcript of that hearing is on file.  He also testified in 
January 2007 before the undersigned Acting Veterans Law Judge 
sitting at the RO in Newark, New Jersey (this is often called 
a Travel Board hearing).  A transcript of that proceeding is 
of record.   

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below.  In 
addition, the claim for a psychiatric disorder will be 
reopened and also remanded for further development.  Both of 
these issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the January 2007 hearing before the Board, prior to 
the promulgation of a decision, the veteran requested a 
withdrawal of the issues of entitlement to service connection 
for a hearing loss disability and entitlement to service 
connection for tinnitus.

2.  By decisions dated in February 1976 and May 2000, the RO 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

3.  The veteran did not appeal those decisions and they 
became final.  

4.  The RO's May 2000 decision represents the last final 
disallowance of entitlement to service connection for a 
psychiatric disorder.  

5.  Evidence received since the RO's May 2000 decision is 
relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a hearing loss disability have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended). 

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

3.  The evidence submitted since the RO's May 2000 decision 
denying the claim of entitlement to service connection for a 
psychiatric disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Hearing Loss 
Disability and for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

At a hearing before the Board in January 2007, the following 
exchange took place:

CHAIRMAN:  . . . Now [the service 
representative and the veteran] have 
indicated that they are withdrawing the 
issues today as to the service connection 
for tinnitus and service connection for 
hearing loss is that correct?

[REPRESENTATIVE]:  Yes that's correct.

CHAIRMAN:  . . . so we're really 
discussing just the two issues today, 
service connection for a back and 
basically service connection or new and 
material for a psychiatric disorder?

[REPRESENTATIVE]: Uh huh.

CHAIRMAN:  Correct?

[REPRESENTATIVE]:  Yes ma'am.

As the veteran has withdrawn his appeals on these two issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

Inasmuch as the claims on appeal have been withdrawn, the 
provisions of the VCAA are not for application.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
necessary.  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Psychiatric Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in January 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

Historically, a February 1976 rating decision denied service 
connection for, in part, a psychophysiological disorder of 
the gastrointestinal tract.  He did not appeal and that 
decision became final.  In May 2000, the veteran was notified 
that his claim to reopen for a psychiatric disorder had been 
denied.  He did not appeal and that decision also became 
final.  The RO's May 2000 decision represents the last final 
disallowance of entitlement to service connection for a 
psychiatric disorder. 

The veteran reapplied to reopen the claim for a psychiatric 
disorder in March 2003.  After a review of the claims file, 
the Board finds that the claim should be reopened.  
Specifically, at the hearing before the Board, the veteran 
testified as to psychiatric treatment shortly after service 
separation, including private hospitalizations.  At the time 
of the last denial, he reported only treatment at a VA 
facility essentially from the mid-1970s.  Because his 
statements address a previously unestablished fact, the claim 
is reopened to attempt to obtain private treatment records.  

Inasmuch as the Board is reopening the claim for an 
psychiatric disorder, the veteran will not be prejudiced by 
the Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for a hearing 
loss disability is dismissed without prejudice.

The claim for entitlement to service connection for tinnitus 
is dismissed without prejudice.

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is granted.


REMAND

Low Back:  With respect to the claim for a low back disorder, 
the Board finds that a remand is needed.  The service medical 
records (SMRs) show that the veteran was seen during service 
in January 1966 for low back pain.  In May 1966, he had 
aching in his back, neck, and knees, at which time he also 
had a sore throat and cough.  

At the Travel Board hearing the veteran testified that he had 
reinjured his low back in 1966 while performing heavy work 
during a two week period in the Reserves (apparently while 
performing active duty for training) at Ft. Drum, as a result 
of which he was given light duty.  Board Transcript (Board 
Tr.), pp 6-7.  However, the veteran's SMRs during his period 
in the Reserves are not on file.  

Further, the veteran testified at the RO that he had been 
unable to obtain private clinical records of treatment for 
low back pain in the immediate post-service years.  RO Tr., p 
8.  At the Travel Board hearing, he indicated that he might 
be able to remember the names of the private physicians that 
had treated him in the immediate post-service years and his 
service representative indicated that he would provide 
releases for the veteran to execute.  Board Tr., p 14.  As 
yet, no such releases have been received.  The veteran again 
testified that he had been unsuccessful in obtaining records 
dating back to the 1960s.  

With respect to VA treatment, the veteran's testimony at the 
RO and Travel Board hearings is unclear.  At the RO hearing 
he testified that he had been treated, or hospitalized, for 
his back at an East Orange VA medical facility sometime in 
1968 or 1969.   RO Tr., p 11.  On the other hand, at the 
Travel Board hearing, he testified that he had not been 
treated for his back by VA in the 1960s or 1970s.  Board Tr., 
p 13.  This requires clarification. 

The veteran also testified at the Travel Board hearing that 
he had received treatment at VA facilities in Manhattan and 
in East Orange for his back, off and off, since at least 
1975.  Board Tr., pp 17-18.  However, other than records of 
psychiatric hospitalization from November 1975 to January 
1976, the only VA treatment records on file date from 1999.  

Next, in April 2004, a private physician related that she had 
seen the veteran that month for radicular low back pain.  The 
veteran reported having had a service-related lifting injury 
in 1965, following which he had these complaints, off and on.  
Because of this, he was evaluated in 1983 and had a 
laminectomy and spinal fusion in 1983, but he continued to 
have back pain.  He had been in a car accident in 1996, 
injuring his nasal septum.  The initial clinical impression 
was a history of long-standing chronic low back pain syndrome 
with a history of surgery secondary to service-related 
injury.  

The final clinical impressions included chronic low back pain 
syndrome secondary to a service-related injury and failed 
back pain syndrome, failed after multiple surgeries to the 
lumbar spine.  It was opined that the veteran was permanently 
disabled due to the service-related injury which resulted in 
chronic low back pain syndrome.  

It is clear that the opinion of the private physician rests 
solely upon a clinical history related to the veteran and 
without a review of the veteran's historic clinical records.  
In contrast to the history related to the private physician, 
a September 2002 VA outpatient treatment (VAOPT) record 
reflects a somewhat different clinical history.  

Specifically, it was reported that in 1983 the veteran had 
fallen on ice and could not walk for six months but then had 
a lumbar laminectomy and fusion at the Columbia Presbyterian 
Hospital (in New York) that same year and he had had back 
pain since then.  However, at the Travel Board hearing, the 
veteran denied ever having stated that he had fallen on ice, 
although he was in a wheelchair for part of 1983 due to back 
pain and lower leg atrophy which required surgery.  Board 
Tr., p 8. 

Accordingly, the veteran should be requested to provide as 
much information as possible concerning the injury and 
treatment in 1983 and the RO should then obtain those 
records, including those of the Columbia Presbyterian 
Hospital, as well as all records of follow-up treatment, if 
any.  

Next, in VA Form 21-4138, Statement in Support of Claim in 
September 2006 the veteran implicitly requested that he be 
afforded a VA examination to determine a nexus been his 
current low back pathology and his in-service back symptoms.  
Given his in-service complaints, testimony of on-going back 
pain since service, and current low back pathology, the Board 
agrees that a medical opinion is needed.

Depression:  Having determined that the claim for a 
psychiatric disorder should be reopened, the Board finds that 
a remand is needed.  The veteran testified that he had not 
received psychiatric treatment or medication prior to active 
service.  Board Tr., p 27.  

Nevertheless, a private psychiatric evaluation report in July 
1999 reflects that because of family problems, while a child, 
the veteran had run away from home several times and was 
given an intensive psychiatric evaluation.  However, records 
of that evaluation are not on file.  Moreover, while SMRs are 
negative for psychiatric symptoms, in a medical history 
questionnaire in conjunction with the service entrance 
examination the veteran reported having or having had nervous 
trouble of some sort.  

In addition, at the Travel Board, the service representative 
asserted that the veteran had a psychiatric disorder due to 
pain from the claimed low back disability.  Board Tr., p 26.  
It is noted that the initial denial of service connection for 
psychiatric disability in February 1976 and the more recent 
denial of reopening in May 2000 were on the basis that a 
psychiatric disability was not directly incurred during 
service.  However, service connection is not in effect for a 
low back disorder.  

Next, although records are on file from Clara Maas Hospital 
in April 1968 reflecting treatment for psychiatric 
disability, the veteran also testified at the Travel Board 
hearing that he was hospitalized at that facility for 
psychiatric disability in 1966, shortly after military 
service, and it was requested that these records be obtained.  
Board Tr., p 29.   

The veteran also testified at the Travel Board hearing that 
he had received psychiatric treatment at St. Mary's in 
Passaic, New Jersey, and at St. Joseph's in Patterson, New 
Jersey, some time from 1966 to 1970 and had been treated in 
the mid-1970s, perhaps in 1975, at the East Orange VA 
hospital for depression.  Board Tr., pp 32-34.  An attempt 
should be made to associate all these records with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain as much 
information as possible from the veteran 
as to the exact dates and places of 
military Reserves service in 1966, when 
the veteran alleges that he re-injured 
his low back, and take the appropriate 
steps to obtain the veteran's service 
medical records of his service in the 
Reserves.  

2. Request that the veteran clarify 
whether he was treated for his low back 
or psychiatric disability by VA in the 
1960s or 1970s at the Manhattan and/or 
East Orange VA medical facilities.  If he 
responds in the positive, all such 
records should be obtained.   

The veteran should also be requested to 
clarify the dates and places of VA low 
back and psychiatric treatment since 1975 
to 1999 and all such records not already 
on file should be obtained.  

Also, records of VA psychiatric treatment 
at the East Orange VA medical facility 
from 1970 to 1980, if any, should be 
obtained.  

3. Ask the veteran to clarify whether all 
private clinical records pertaining to 
his post-service treatment or evaluation 
for low back disability are now on file.  

Request that the veteran provide as much 
information as possible concerning all 
low back treatment and evaluation since 
military service, to include treatment 
and evaluation for his 1983 post-service 
low back injury, including 
hospitalization and surgery in 1983 at 
the Columbia Presbyterian Hospital, as 
well as all follow-up treatment.  

With respect to any such records that are 
not on file, request that he complete and 
return the appropriate releases (VA Form 
21-4142s) for the medical records of each 
private care provider since military 
service.  

This should include obtaining a release 
for records of psychiatric treatment or 
hospitalization in 1966 at Clara Maas 
Hospital, as well as psychiatric 
treatment at St. Mary's in Passaic, New 
Jersey, and at St. Joseph's in Patterson, 
New Jersey, from 1966 to 1970.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.   

This should include, but is not limited 
to, requesting that the veteran submit 
copies of all records in his possession 
that the veteran has not previously 
submitted.   

4. Schedule the veteran for an 
examination to determine whether it is as 
likely as not that his current low back 
pathology is related to service.  The 
claims folder should be made available to 
the examiner for review. 

In formulating the medical opinion, the 
examiner is asked to comment on the 
clinical significance of the veteran's 
in-service complaints of low back aches, 
as well as the post-service injury in 
1983.  

Also in formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state. 

5. After the requested development is 
completed, adjudicate the claims.  In any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


